Citation Nr: 0316943	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  96-06 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected right ear hearing loss.

2.  Entitlement to an initial compensable disability rating 
for service-connected tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 RO rating decision.  
This case was previously before the Board in August 1998, 
when it was remanded for additional development.

The United States Court of Appeals for Veterans Claims 
(Court) has held that appeals from original awards, such as 
the veteran's, do not raise the question of entitlement to 
increased ratings, but instead are appeals of original 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluation of the original 
awards.  Analysis of such issues require consideration of the 
ratings to be assigned effective from the date of award of 
service connection-in this case, January 25, 1995.


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  DAV does not prohibit the Board from 
developing evidence, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003 (May 21, 2003).  

In the instant case, additional development is needed.  In 
addition, as will be discussed below, further notification in 
accordance with 38 U.S.C.A. § 5103 (West 2002) is required.  
Thus, the Board will remand this case to the RO.  

First, the Board notes that the veteran's service medical 
records were apparently separated from the veteran's claims 
file sometime after the August 1998 remand.  Another attempt 
should be made to associate them with the veteran's claims 
file.  The RO attempted to obtain additional service medical 
records from the National Personnel Records Center (NPRC) in 
January 2002, and was informed by the NPRC in February 2002 
that the veteran's service dental records were the only 
available records.  The RO also requested the veteran's 
service medical records from the Durham, North Carolina VA 
Medical Center (VAMC) in January 2002.  The RO was advised by 
the Durham VAMC in February 2002 that it did not have any of 
the veteran's service medical records.  The veteran was 
advised in April 2002 that he needed to submit any copies of 
his service medical records to the RO.  (It does not appear 
that the veteran was specifically advised by the RO that his 
service medical records had been lost.)  The Board notes that 
the veteran had previously indicated in an undated statement 
that he did not have any of his service medical records, but 
it does not appear that the veteran specifically responded to 
the April 2002 letter.  Therefore, upon remand, the RO should 
specifically notify the veteran that his service medical 
records have been lost, and the RO should make another 
attempt to associate the veteran's service medical records 
with the claims file.  

In addition, an attempt should be made to associate certain 
medical records with the claims file.  The Board notes that 
the veteran reported at a June 1998 hearing that he had 
received treatment for his service-connected tinea versicolor 
from a "Fort Bragg" medical facility or at a "Stonewall" 
medical facility between 1995 and 1996.  It does not appear 
that an attempt has been made to associate these specific 
medical records with the claims file.  Thus, the RO should 
attempt to associate these medical records with the file.  

With regards to the veteran's claim for a compensable rating 
for tinea versicolor, the Board notes that in rating the 
veteran's tinea versicolor, the RO has considered 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (eczema).  The Board notes that 
the schedular criteria by which skin disabilities are rated 
changed after the veteran filed his claim. (The new criteria 
have been in effect since August 30, 2002.)  See 38 C.F.R. 
§ 4.118 (2002); 67 Fed. Reg. 49,596-99 (July 31, 2002) (to be 
codified at 38 C.F.R. § 4.118).  Where the regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent expressed intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Review of the file indicates that the veteran has not 
received notice from the RO of the new rating criteria for 
rating skin disabilities.  See 38 C.F.R. § 4.118 (2002); 
67 Fed. Reg. 49,596-99 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118).  Therefore, in the Board's opinion, the 
veteran could be prejudiced as a result of the Board 
addressing these matters in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Furthermore, because 
additional development is necessary, as will be discussed 
below, time will be saved if any additional notice required 
as a result of the changes in the rating criteria is provided 
while the file is at the RO.  By so doing, the veteran will 
be given ample opportunity to submit evidence relative to the 
changed criteria and have the RO consider the evidence before 
returning the case to the Board.  As such, the veteran should 
be specifically advised by the RO of the new and the old 
rating criteria for rating skin disabilities, and the RO 
should specifically evaluate his claim under 38 C.F.R. § 
4.118 as this provision existed at the time he filed his 
claim, and as amended during the pendency of his appeal.  See 
Karnas, supra.   

The Board also notes that the criteria for rating hearing 
loss claims also changed during pendency of the veteran's 
appeal.  See 64 Fed. Reg. 25,202-10 (May 11, 1999); 38 C.F.R. 
§§ 4.85, 4.87 (1998); 38 C.F.R. §§ 4.85, 4.86 (2002).  The 
veteran received notice of the former rating criteria in the 
December 1995 statement of the case, and notice of the 
revised rating criteria in the April 2003 supplemental 
statement of the case.  Nevertheless, the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 
2002) was recently enacted.  Section 103 of the Act provides 
that when the veteran has deafness compensable to a degree of 
10 percent or more in one ear as the result of service-
connected disability and deafness in the other ear as the 
result of non-service-connected disability not the result of 
the veteran's own willful misconduct, the Secretary shall 
assign and pay to the veteran the applicable rate of 
compensation as if the combination of disabilities were the 
result of service-connected disability.  Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, 116 Stat. 2820, Sec. 103 
(Dec. 6, 2002) (to be codified at 38 U.S.C.A. § 1160).  
Review of the claims file does not reveal that the veteran 
received notice of this change in the statute.  Because the 
veteran has been awarded entitlement to service connection 
for his right ear only, the Act may be pertinent to his 
claim.  As such, upon remand, the veteran should receive 
specific notice of the Veterans Benefits Act of 2002, Pub. L. 
No. 107-330, 116 Stat. 2820, Sec. 103 (Dec. 6, 2002) (to be 
codified at 38 U.S.C.A. § 1160 (West 2002), and its effect on 
the veteran's claim.  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that giving the veteran another opportunity 
to appear for a VA skin examination would be appropriate 
because, although the veteran was afforded a VA skin 
examination in July 2000, the record does not contain a 
current examination that takes into account the new criteria 
established to rate skin disabilities, such as whether the 
veteran's tinea versicolor requires topical or systemic 
therapy.  See 67 Fed. Reg. 49,596-99 (July 31, 2002) (to be 
codified at 38 C.F.R. § 4.118).  As the current evidence of 
record is insufficient to rate the veteran's tinea versicolor 
under the new rating criteria, the veteran should be afforded 
a new VA examination that evaluates the veteran's 
symptomatology in terms pertinent to the rating criteria that 
were in effect when the veteran filed his claim, as well as 
the rating criteria as amended during the pendency of his 
appeal.  See 38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 49,596-99 
(July 31, 2002) (to be codified at 38 C.F.R. § 4.118).  (The 
Board notes that the veteran was afforded a VA examination 
which took into account the old and the new rating criteria 
for rating hearing impairment in April 2003. See 64 Fed. Reg. 
25,206-10 (May 11, 1999); C.F.R. §§ 4.85, 4.87 (1998); 
38 C.F.R. §§ 4.85, 4.86 (2002)).  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), was enacted on November 9, 
2000.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

Certain notification requirements have been set out by the 
new law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA on behalf of the claimant.)  The 
Board notes that the Federal Circuit in DAV, supra, also held 
that 38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
providing for "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 38 U.S.C. 
§ 5103(b), which allows a claimant one year to submit 
evidence.  

Although the veteran advised the RO in June 2003 that he had 
no further evidence to submit, it is unclear whether the RO 
has provided the veteran with the specific notice to which he 
is entitled under 38 U.S.C.A. § 5103(a).  Therefore, upon 
remand, the Board finds that the RO should make clear 
notification under 38 U.S.C.A. § 5103(a) as to the remanded 
issues.  In re-adjudicating this case, the RO should ensure 
that all notification and development actions required by the 
VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
also be specifically told of the 
information or evidence he must submit, 
if any, and he should be advised of the 
one-year period for response set forth 
in 38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his service-connected right ear 
hearing loss or tinea versicolor.  The RO 
should ensure that all pertinent records 
of private or VA treatment are procured 
for review, including all pertinent 
treatment records from the "Fort Bragg" 
medical facility and the "Stonewall" 
medical facility.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  If the 
veteran's service medical records are not 
located, the veteran should be notified 
in writing.  

3.  If the service medical records are 
not found, the RO should attempt to 
reconstruct the in-service evidence.  
The RO should document its efforts to 
inform the veteran that his service 
medical records have been lost and 
reconstructed during the pendency of 
this appeal. The RO should also afford 
the veteran the opportunity to 
supplement the record by providing 
copies of any pertinent service medical 
records which he may possess, including 
copies of any pertinent records or 
documents which may have been included 
with the original service medical 
records.  If certain medical records or 
documents cannot be reconstructed, that 
fact should be documented in the claims 
file, and the veteran informed in 
writing.

4.  The veteran should be scheduled for 
a VA skin examination to determine the 
severity of his service-connected tinea 
versicolor.  The claims folder, a copy 
of this remand, the former and revised 
rating criteria for 38 C.F.R. § 4.118, 
along with any additional evidence 
obtained pursuant to the requests above, 
should be made available to the examiner 
for review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 
38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49,596-99 (July 31, 2002) (to be 
codified at 38 C.F.R. § 4.118).  In 
particular, the examiner should specify 
the location(s) and extent of tinea 
versicolor, and the frequency that 
topical therapy or systemic therapy, 
such as corticosteroids or 
immunosuppressive drugs, have been 
required during the past 12-month 
period.  The examiner should also 
specifically note the extent that the 
veteran's tinea versicolor involves 
disfigurement of the head, face, or 
neck, or scarring.  The examiner should 
take into account flare-ups the veteran 
may experience during the year.  The 
rationale for all opinions should be 
explained in detail.  If the examiner 
provides an opinion that is contrary to 
one already of record, the examiner 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  In this regard, the 
examiner should comment on the findings 
made in the May 1995 and July 200 VA 
examination reports.  

5.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide specific findings 
relative to both the old and new rating 
criteria.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

6. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claims, including evaluating his service-
connected tinea versicolor under 
38 C.F.R. § 4.118 as it existed at the 
time that the veteran filed his claim, 
and as amended during the pendency of his 
appeal.  See 38 C.F.R. § 4.118 (2002); 67 
Fed. Reg. 49,596-99 (July 31, 2002) (to 
be codified at 38 C.F.R. § 4.118)).  The 
RO should also evaluate the veteran's 
right ear hearing loss under the old and 
the new rating criteria for rating 
hearing impairment.  See 38 C.F.R. 
§§ 4.85, 4.87 (1998); 38 C.F.R. §§ 4.85, 
4.86 (2002).  The RO should also consider 
whether the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, 116 Stat. 
2820, Sec. 103 (Dec. 8, 2002) (to be 
codified at 38 U.S.C.A. § 1160) is 
applicable to the veteran's right ear 
hearing loss claim.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should include a 
complete recitation of both the old and 
the new rating criteria for rating skin 
disabilities, the old and new rating 
criteria for rating hearing impairment, 
as well as the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, 116 Stat. 
2820, Sec. 103.   See 38 C.F.R. §§ 4.85, 
4.87 (1998); 38 C.F.R. §§ 4.85, 4.86, 
4.118 (2002); 67 Fed. Reg. 49,596-99 
(July 31, 2002) (to be codified at 
38 C.F.R. § 4.118)); Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, 116 
Stat. 2820, Sec. 103 (Dec. 8, 2002) (to 
be codified at 38 U.S.C.A. § 1160).  If 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically recite the provisions of 
38 C.F.R. § 3.655 (2002) and explain the 
effect of this regulation on the 
veteran's claims.  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of any period allowed for response, see 
38 U.S.C.A. § 5013(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

